   Case: 1:20-cv-00570 Document #: 131 Filed: 07/20/20 Page 1 of 3 PageID #:4542




                        UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

______________________________________________________________________________

    DISH NETWORK L.L.C.,               )
                                       )
    Plaintiff,                         )
                                       )
    v.                                 )        Case No. 1:20-CV-00570
                                       )        Hon. Thomas M. Durkin
                                       )
    COX MEDIA GROUP, LLC et al.,       )
                                       )
    Defendants.                        )
______________________________________________________________________________

                                     NOTICE OF APPEAL

         PLEASE TAKE NOTICE that Plaintiff-Appellee DISH Network L.L.C. hereby appeals

to the United States Court of Appeals for the Seventh Circuit from the Memorandum Opinion

and Order dated July 20, 2020 (Dkt. No. 120) (“Order”), denying DISH’s motion for a

preliminary injunction and dissolving a temporary restraining order against all Defendants-

Appellees. See 28 U.S.C. § 1292(a)(1). To the extent appealable at this stage, DISH also

appeals the district court’s order for limited document production dated May 6, 2020 (Dkt. No.

90) and its order denying DISH’s motion to compel discovery dated June 17, 2020 (Dkt. No.

104). DISH will seek a stay of the Order to prevent dissolution of the temporary restraining

order.




                                              1
   Case: 1:20-cv-00570 Document #: 131 Filed: 07/20/20 Page 2 of 3 PageID #:4543




Dated: July 20, 2020                         Respectfully submitted,

                                            /s/ Michael Dockterman        ___________
                                            Pantelis Michalopoulos (pro hac vice)
                                            Michael Dockterman (ARDC #: 3121675)
                                            Jared R. Butcher (pro hac vice)
                                            STEPTOE & JOHNSON LLP
                                            227 West Monroe, Suite 4700
                                            Chicago, Illinois 60606
                                            Telephone: (312) 577-1243
                                            Fax: (312) 577-1370

                                            - and -

                                            1330 Connecticut Avenue, N.W.
                                            Washington, D.C. 20036
                                            Telephone: (202) 429-3000

                                            Attorneys for DISH Network L.L.C




                                        2
   Case: 1:20-cv-00570 Document #: 131 Filed: 07/20/20 Page 3 of 3 PageID #:4544




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on July 20, 2020, I caused a true and correct copy

of the foregoing motion to be served via the Court’s ECF system upon all counsel of record.

                                                   /s/ Michael Dockterman
                                                   Michael Dockterman




                                               3
